

116 S3332 RS: No Congressionally-Obligated Recurring Revenue Used as Pensions To Incarcerated Officials Now Act
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 501116th CONGRESS2d SessionS. 3332[Report No. 116–243]IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Ms. Rosen (for herself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 29, 2020Reported by Mr. Johnson, without amendmentA BILLTo amend title 5, United States Code, to provide for the halt in pension payments for Members of Congress sentenced for certain offenses, and for other purposes.1.Short titleThis Act may be cited as the No Congressionally-Obligated Recurring Revenue Used as Pensions To Incarcerated Officials Now Act or the No CORRUPTION Act.2.Forfeiture of pension(a)In generalSection 8332(o) of title 5, United States Code, is amended—(1)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; (2)by inserting after paragraph (3) the following:(4)(A)Subject to subparagraph (B), an individual convicted of an offense described in paragraph (2) shall not be eligible to receive any payment of an annuity pursuant to the retirement system under this subchapter or chapter 84, except that this sentence applies only to such payments based on service rendered as a Member (irrespective of when rendered).(B)If the conviction of an individual described in subparagraph (A) is held to be invalid, the individual shall receive payments that the individual would have received but for the application of subparagraph (A).(C)This paragraph applies only to a conviction that occurs after the date of enactment of this paragraph.;(3)in paragraph (5)(B)(i), as so redesignated, by striking paragraph (5) and inserting paragraph (6); and(4)in paragraph (6), as so redesignated, by striking paragraph (4)(B) and inserting paragraph (5)(B).(b)Technical and conforming amendmentSection 719(e)(2) of title 38, United States Code, is amended by striking section 8332(o)(5) and inserting section 8332(o)(6).July 29, 2020Reported without amendment